Citation Nr: 1705946	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The appellant served on active duty from May 2003 to May 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  A DD Form 214 and personnel records, show that the appellant was discharged from his period of service from May 2003 to May 2009 under "other than honorable conditions."  

2.  The appellant had served four years active service from May 12, 2003, to May 11, 2007, the time he was obligated to serve at the time of his entry into service, was not discharged.  He reenlisted in October 8, 2008, and would have would have been eligible for a discharge or release under conditions other than dishonorable at that time.

3.  From May 12, 2003, to October 7, 2008, the appellant is considered to have been unconditionally discharged under conditions other than dishonorable. 

4.  From October 8, 2008, to May 11, 2009, the appellant's discharge from service was due to willful and persistent misconduct and is considered to have been under dishonorable conditions. 


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for the period of active military service from May 12, 2003, to October 7, 2008, is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2016); 38 C.F.R. §§ 3.1(d), 3.12, 3.13, 3.159, 3.354 (2016).

2.  The character of the appellant's discharge for the period of active military service from October 8, 2008, to May 11, 2009, is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2016); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

A discharge or release from service under conditions specified in 38 C.F.R. 
§ 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge. 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when the conditions defined under 38 C.F.R. § 3.13(c) have been met.  

A DD Form 214 and personnel records, show that the appellant was discharged from his period of service from May 2003 to May 2009 under "other than honorable conditions."  

Service personnel records show that the appellant received non-judicial punishments during service for a violation of the Uniform Code of Military Justice (UCMJ) Article 86, absence without leave, Article 92, failure to obey an order or regulation, and Article 111, driving while under the influence on October 12, 2008, in conjunction with a DUI arrest.  In February 2009, he was found to be in violation of Article 112A, wrongful use of a controlled substance.  He was recommended for administrative separation based on the October 2008 and February 2009 offenses.  

The appellant contends that he served in the Navy for six years, that this service was honorable, and the only record of disciplinary problems was during the four month period from October 2008 to February 2009.  He stated that he took responsibility for his actions but contends that his entire period of service should not be judged on a four-month period, and that he should not be denied benefits for the period of service that is considered honorable. 

The regulations at 38 C.F.R. § 3.13(b) state, except as provided in 38 C.F.R. 
§ 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

The regulations at 38 C.F.R. § 3.13(c) provides as follows:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when: (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  

Although 38 C.F.R. § 3.13(a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service, 38 C.F.R. § 3.13(c) also provides that while no unconditional discharge may have been issued, a person will be considered to have been unconditionally discharged when he did in fact serve continuously for the period of time necessary to actually complete any initial enlistment, and the reason he was not then discharged was that he had already undertaken an additional or intervening enlistment, and there is no evidence showing that he was eligible for the receipt of a discharge under dishonorable conditions at the time that he became eligible for an unconditional discharge.  

What this means is that, although the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.  In such cases, VA benefits may be granted based on the period of initial obligation.

The Board finds that the provisions 38 C.F.R. § 3.13(c) are applicable in this case. Personnel records show that in December 2002, the appellant enlisted in the Navy for an active duty period of four years.  On October 8, 2008, after over five years of active service, he signed an immediate reenlistment contract to end five  years from October 8, 2008.  The new contract expiration date was October 7, 2013.  Additionally, on the Report of Administrative Separation, an active duty start date of May 12, 2003, was identified; however, the date of current enlistment was cited as October 8, 2008, consistent with the date of his reenlistment contract.  

The Board finds that the appellant had active service for four years, the time he was obligated to serve at the time of his entry into service.  He was not discharged or released at the time he completed that period of obligation, and the record shows that he reenlisted on October 8, 2008.  Finally, the record shows that he had no disciplinary violations during the initial enlistment period from May 12, 2003, to October 7, 2008, and that he would have been eligible for a discharge or release under conditions other than dishonorable at that time.  

While the appellant signed a reenlistment contract in October 8, 2008, well after his initial four year obligation was completed, he had fulfilled his intital four-year obligation, and the the record clearly identifies his date of reenlistment as October 8, 2008.  

Resolving the benefit of the doubt in favor of the appellant, under 38 C.F.R. § 3.13(c), the period in which he would have been eligible for a discharge or release under conditions other than dishonorable would have been from May 12, 2003, to October 7, 2008, just prior to his reenlistment.  For these reasons, the appellant's period of service from May 12, 2003, to October 7, 2008, was under conditions other than dishonorable and is not a bar to the receipt of VA benefits.  

Next, the appellant's character of discharge for his period of service from October 8, 2008, to May 11, 2009, was under dishonorable conditions for VA purposes.  Specifically, his discharge in May 2009 was due to willful and persistent misconduct and is considered to have been under dishonorable conditions.  Service personnel records show that he was discharged in May 2009 under other than honorable conditions, separation by reason of misconduct, described as drug abuse.

After consideration of all the evidence, including the appellant's assertions, the weight of the evidence demonstrates that his discharge in May 2009 under other than honorable conditions was due to willful and persistent misconduct that was not based upon minor offenses.  38 C.F.R. § 3.12(d)(4).  

As noted above, service personnel records show that the appellant received non-judicial punishments during service for a violation of the UCMJ Article 86, absence without leave, Article 92, failure to obey an order or regulation, and Article 111, driving while under the influence in October 2008 in conjunction with a DUI arrest.  The offense resulted in a reduction of rank to E-4, forfeiture of half his pay for two months, and 45 days of restriction and extra duty.  

In February 2009, he was found to be in violation of Article 112A, wrongful use of a controlled substance.  The offense resulted in reduction in rank to E-3, a forfeiture of pay in the amount of 1323.50 per month for two months, and 45 days restriction and extra duties.  A Recommendation for Administrative Separation shows that he was recommend for separation based on both of these offenses, and separation was shown by reason of a pattern of misconduct and drug use.  

Both of these offenses, committed within a four month period, constitute persistent and willful misconduct.  Moreover, the October 2008 DUI and related offenses and the Article 112A for drug use, when considered together, cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  

In that regard, the discharge was not due to a single offense, and such offenses are a type that would interfere with the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995), (holding that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense.").  Further, he has not alleged, and the evidence does not show, that he was insane at the time that he committed the offenses in October 2008 or February 2009.  

For these reasons, the character of service for the period of service from October 8, 2008, to May 11, 2009 is under dishonorable conditions for VA purposes, and the character of the discharge for this second period of service is a bar to receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The appellant was provided adequate VCAA notice in an April 2010 letter.  


ORDER

The character of the appellant's discharge from service from May 12, 2003, to October 7, 2008, is not a bar to benefits administered by VA.

The character of the appellant's discharge from service from October 8, 2008, to May 11, 2009, is a bar to benefits administered by VA.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


